Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 17-54 are cancelled.  Claims 1-16 and 55-78 are pending.

Priority
This application is a 371 of PCT/US2018/034491 05/24/2018, PCT/US2018/034491 has PRO 62/510,716 05/24/2017. 

Election/Restrictions
Applicant’s election without traverse of the species RSF3, shown below, and lymphoma, in the reply filed on 10/27/20 is acknowledged.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

While lymphoma is a genus, and not a species, for the sake of expediency the Examiner will proceed with examination.  The Applicant has not indicated whether the species has any specific issue, e.g. resistances, so the election is being treated as though there are none.

Claims 1-3, 5, 62, and 69-78 are examined herein insofar as they read on the elected invention and species.

Claim Objections
Claims 62, 63, and 78 are objected to because of the following informalities:  the chemical structures are grainy/blurry and very difficult to read and interpret.  Appropriate correction is required.
The Examiner notes that all, or nearly all of the structures in the claims are difficult to read, including many not objected to here, however it is inappropriate to object to withdrawn claims.  For the sake of compact prosecution, the Examiner recommends fixing this issue throughout the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-3, 5, 62, and 69-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for few compounds to show efficacy against a few cancer cell lines, does not reasonably provide enablement for the treatment of the claimed scope of proliferative disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The treatment of proliferative disorders generally cannot possibly be considered enabled.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)”. The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, Applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible””, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence.”  Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.”  The decision notes 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required:
(1) The breadth of the claims
(2) The nature of the invention
(3) The state of the prior art
(4) The level of one of ordinary skill
(5)  The level of predictability in the art
(6)  The amount of direction provided by the inventor
(7) The existence of working examples
(8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(1) The breadth of the claims:

Proliferative diseases, i.e. cancers, are not a single disease, or a cluster of closely related disorders. There are hundreds of proliferative diseases, which have in common only some loss of controlled cell growth.  Proliferative diseases are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain, and salivary glands.  They can occur in every part of the body.  Therefore the scope of the diseases covered is deemed very broad, and cannot be considered enabled by limited showing of in vitro assays with only several cell lines and several compounds.
(2) The nature of the invention:
The invention is a composition of known compounds, which has in vitro activity against cancer cell lines.
The present claims describe a method for treating any type of proliferative diseases. That is, in order to be enabled to practice the present invention, the skilled artisan would have to accept that by administering the presently claimed compound that such therapeutic objectives could actually be achieved.  However, in light of the fact that the specification fails to provide the skilled artisan with any direction or guidance as to how the treatment of proliferative diseases in general could be achieved, the present specification is viewed as lacking an enabling disclosure of the entire scope of the claimed invention.
(3) The state of the Prior Art:
The claimed compounds of the composition are not novel.  They have been successfully used as anticancer agents.

A number of these approaches – and others as well – have produced anti-cancer drugs. However, despite high hopes for success, and a plausible theory why these should work for cancers generally, these approaches have yet to produce a drug which can claim such a goal. 
Specifically, the prior art knows that there never has been a compound capable of treating cancers generally.  “The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally.”  A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple 
The attempts to find compounds to treat the various cancers arguably constitute the single most massive enterprise in all of pharmacology.  This has not resulted in finding any treatment for tumors generally, and the existence of such a single treatment for cancer is contrary to our present understanding in oncology. This is because it is now understood that there is no “master switch” for cancers generally; cancers arise from an exceptionally wide variety of differing mechanisms.  Even the most broadly effective antitumor agents are only effective against a small fraction of the vast number of different cancers known. This is true in part because cancers arise from a wide variety of sources, primarily a wide variety of failures of the body's cell growth regulatory mechanisms, but also such external factors such as viruses, exposure to environmental chemicals (e.g. tobacco tars, alcohol, toxins), ionizing radiation, and unknown environment factors. 
Accordingly, there is substantive “reason for one skilled in the art to question the objective truth of the statement of utility or its scope” (In re Langer, 183 USPQ 288, 297), specifically, the scope of covering cancer generally. 
Similarly, In re Novak, 134 USPQ 335, 337-338, says “unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them.” There is no such evidence in this case. Likewise, In re Cortright, 49 USPQ2d 1464, states: “Moreover, we Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success.”
(4) The skill of those in the art:
The skill of those in the art is expected to be high, requiring advanced training in chemistry, medicine, or pharmacology.
(5) The level of predictability in the art:
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
With this in mind the level of predictability in the art is sufficiently low that even with hundreds of successful examples of chemotherapy there has yet to be shown any 
(6) The amount of direction provided:
While the treatment of proliferative disorders is discussed in broad terms the necessary specifics, i.e. dosing, therapeutic index, contraindications, etc., are completely absent.  The limited in vitro examples do very little to provide this necessary information, and, In light of the immense diversity of types of cancers and their varied reactions to treatment, the guidance provided is very limited.
(7) Working examples:
The examples of the treatment of cancer are limited to the few aforementioned in vitro examples.  The exceptional diversity of cancers, and the treatment of them, is not well represented by this insignificant exemplification.  It is well known that there is no single treatment that works for all kinds of cancers, so the experimentation required, based on solely on the limited instant examples, to practice the instant invention would be egregious.
(8) The quantity of experimentation needed:
Given the fact that, historically, the development of new cancer drugs has been difficult and time consuming, and especially in view of factors 4 and 5, the quantity of experimentation needed is expected to be great.  However the quantity needed to expand the instant in vitro working examples to a viable treatment for the claimed scope of cancers is untenable.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT01695590, hereinafter “the clinical trial”, as evidenced by Dächert et al. (Jasmin Dächert, Vanessa Ehrenfeld, Karoline Habermann, Nadezda Dolgikh and Simone Fulda, Targeting ferroptosis in rhabdomyosarcoma cells, Int. J. Cancer: 146, 510–520 (2020)).

The clinical trial discloses the treatment of multiple myeloma via the administration of PRLX 93936 (see, for example, the whole document).  The active agent, PRLX 93936, is a known ferroptosis inducer, and “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Dächert et al. evidences that PRLX 93936 is recognized as a part of the erastin class of ferroptosis inducing compounds (see, for example, pg. 146, right column, third paragraph, and the whole document).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 5, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Wan Seok Yang et al., Regulation of Ferroptotic Cancer Cell Death by GPX4, Cell 156, 317–331, January 16, 2014).
The instant claims are generally drawn to the treatment of lymphoma (related to claims 2 and 3) with the RSL3 (shown below; related to claim 62), wherein the lymphoma is selected from Hodgkin's lymphoma, Non-Hodgkin's lymphoma, and Burkitt's lymphoma (related to claim 5).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Yang et al. discloses studies for the treatment of cancers with ferroptosis inducers (see, for example, the Introduction and the whole document) such as RSL3 (see, for example, the entire document) and exemplifies the treatment of lymphoma model cells with RSL3 (see, for example, pg. 328, right column, third paragraph, and Figure 7D).  Yang et al. further discloses that diffuse large B-cell lymphomas (DLBCL) are particularly ferroptosis sensitive (see, for example, the summary).
Yang et al. does not specifically disclose the treatment of lymphoma with RSL3.
It would have been obvious at the time of filing to treat lymphoma with RSL3.
One of ordinary skill would have been motivated to treat lymphoma with RSL3 because Yang et al. discusses the testing of RSL3 for the potential treatment of cancers, teaches that diffuse large B-cell lymphomas are particularly sensitive to this mode of attack, and also discloses the use of RSL3 against lymphoma cell lines.  One 
With respect to the limitation drawn to the lymphoma type, the limitation is drawn to, for example, both Hodgkin's lymphoma and Non-Hodgkin's lymphoma, and therefore covers all lymphomas.  Therefore the prior art showing of lymphomas in any sense satisfies this limitation.

Claims 69-78 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Wan Seok Yang et al., Regulation of Ferroptotic Cancer Cell Death by GPX4, Cell 156, 317–331, January 16, 2014) as applied to claims 1-3 and 62 above, and further in view of Chang et al. (WO 2013/110006 A2).
The instant claims are generally drawn to the treatment of lymphoma with RSL3 (shown below) and an additional treatment such as radiation prior, concurrently, or subsequent to the active agent (related to claims 69 and 70) that can be fractionated (related to claim 71), or an additional active agent such as the one shown below (i.e. 12-O-tetradecanoylphorbol-13-acetate, TPA) or one from the list in claim 76 (related to claims 72-78).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
TPA
Yang et al. discloses as above but does not specifically disclose the additional treatments.
Chang et al. discloses the treatment of cancers with combinations of phorbols and other active agents (see, for example, the abstract and the whole document) including the use of TPA (see, for example, pg. 8 and throughout) to treat lymphomas (see, for example, Example VIII on pg. 99 and Example XI on pg. 101).
Chang et al. teaches that the compounds can be beneficially administered in a variety of schedules and timelines, for example, subsequent to fractionated radiation therapy (see, for example, Example XIV), and that some of the specific common antineoplastics that can be used in the method are doxorubicin, cytarabine, daunorubicin, cyclophosphamide, idarubicin, mercaptopurine, mitoxantrone, thioguanine, etc. (i.e. well-known antineoplastics that are instantly claimed; see, for example, claim 54 and throughout the document).
It would have been obvious to one of ordinary skill to treat lymphoma with RSL3 and an additional treatment such as fractionated radiation prior, concurrently, or subsequent to the active agent, or an additional active agent such as TPA or one from the list in claim 76.
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The treatment of cancers is well-known to be difficult, the cancers can be aggressive and often require aggressive treatment, and the possibility of resistance is high.  Using multiple modes of attack is a well-known and often used method of treatment to address these issues as well as others.
Further, a skilled practitioner would be aware of the Goldie-Coldman hypothesis:
a mathematic model that predicts that tumor cells mutate to a resistant phenotype at a rate dependent on their intrinsic genetic instability. The probability that a cancer would contain drug-resistant clones depends on the mutation rate and the size of the tumor. According to this hypothesis, even the smallest detectable cancers would contain at least one drug-resistant clone; therefore, the best chance of cure would be to use all effective chemotherapy drugs; in practice, this has meant using two different non–cross-resistant chemotherapy regimens in alternating cycles.
and would, therefore, be motivated to use combination therapies of multiple drugs in the treatment of antineoplastic disorders.
One of ordinary skill would have used multiple modes of attach in the treatment of lymphomas, including the use of RSL3, TPA, fractionated radiation, etc., during the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 62, and 69-78 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 34-49 of copending Application No. 16/878,805. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of cancers with ferroptosis inducers, and the elected species of ferroptosis inducer is RSL3, shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The copending claims are generally drawn to compound that are ferroptosis inducers, shown below, and methods of treating cancers with them.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Therefore, the copending claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5, 62, and 69-78 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 10-14, 17-21, 24-26, 28, and 39-51of copending Application No. 16/803,862. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of cancers with ferroptosis inducers.
The copending claims are generally drawn to compound that are ferroptosis inducers, shown below.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Looking to the copending specification for the definition of the utility of the compounds, it is evidenced therein that the compounds are ferroptosis inducers and are useful for the treatment of cancers (see, for example, the Summary on pg. 1).
Therefore, the copending claims make the instant claims obvious.


Conclusion
Claims 17-54 are cancelled.  Claims 4, 6-16, 55-61, and 63-68 are withdrawn.  Claims 62, 63, and 78 are objected to.  Claims 1-3, 5, 62, and 69-78 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627